NO. 07-10-0040-CV
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 3, 2010
______________________________
 
In re CLIFFORD J. FAIRFAX, 
 
                                                                                                Relator
______________________________
 
                                     ON PETITION FOR WRIT OF MANDAMUS
_______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
            Pending before the court is the petition for writ of
mandamus filed by Clifford J. Fairfax.  He
asks us to order Rick Thaler, director, “Texas Department of Criminal Justice –
Correctional Division” to “release [his] personal legal materials . . . so [he]
. . . can continue to proceed pro se” in prosecuting his appeal.  We deny the petition for the following
reasons.
            First, the document does not comport with the
requirements of Texas Rule of Appellate Procedure 52.  For instance, appellant did not certify that
he reviewed the petition and concluded that every factual allegation mentioned
in it was supported by competent evidence included in the appendix.  Tex.
R. App. P. 52.3(j) (so
requiring).   Nor did he attach an appendix per Rule
52.3(j).  Similarly neglected is
compliance with subparagraphs a, b, c, d, f, and h of Rule 52.3.  
            Second, we cannot normally issue a writ of mandamus against
anyone other than a judge.  Tex. Gov’t Code Ann. §22.221 (Vernon
2004).  There exists an exception to that
limitation, however.  It encompasses
instances wherein mandamus is necessary to protect our appellate jurisdiction.  In re
Washington, 7 S.W.3d 181, 182 (Tex. App.–Houston [1st Dist.]
1999, no pet.).  But, before it can be
said that we are protecting our appellate jurisdiction, there must be an appeal
pending wherein the relator is a party.  Id. 
Logic would further suggest that the act being made the subject of
mandamus relief must directly interfere with the progress of that appeal.  And, while Fairfax states that he has an
appeal pending, he describes neither the nature of the “legal materials”
allegedly taken by Thaler or how their absence impedes the prosecution of his
appeal.  Thus, he has failed to show that
we have jurisdiction over his request for relief.
            Accordingly, the petition for mandamus is denied.
 
                                                                                    Brian
Quinn
                                                                                    Chief
Justice